Remarks
Claims 21-40 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.
Applicant cites a portion of Kim cited for the previous determining limitation and alleges “Yet aside from paragraph 201, the cited paragraphs do not involve a secondary base station transmitting the key parameter to a UE.”  The claims did not previously require this.  Therefore, an argument that the citations for some other limitation do not teach a new limitation is clearly moot.  Furthermore, the instant application states that the transmission of the key parameter from the secondary base station to the UE could be through the master base station.  Applicant is directed to paragraphs 55 and 56 as one example of such disclosure.  Therefore, the claimed transmitting from the secondary base station to the UE can occur indirectly through the master base station.  Additional citations including similar subject matter are also found in the application as originally filed.  Since Applicant wrote this application, a single citation suffices.  Therefore, Kim’s disclosure of sending Bearer information from the NP-ENB to the P-
Applicant then quotes a portion of Kim and alleges “nothing suggests that such data communication involvers Kim’s NP-ENB transmitting a key parameter to the UE, let alone doing so ‘such that the UE generates a first user plane integrity protection key according to the key parameter and a first basic key generated by the UE’ as in amended claim 21.”  First, this is intended use that never needs to be performed.  The transmitting limitation is met solely by “transmitting, by the secondary base station, the key parameter to the UE”.  The intended use that Applicant has underlined here has no patentable weight, since it is performed outside the scope of such transmitting.  Furthermore, Kim clearly discloses generating of the keys at both the UE and NP-ENB in order for the devices to communicate.  
Applicant then points to Wager and alleges “the cited passages primarily describe techniques for establishing a key for an assisting eNB.  While Wager notes that ‘parameters may be included in the Kassisting-eNB derivation’ (¶ 79), Wager is silent as to the assisting eNB transmitting any such ‘parameter to the UE such that the generates a first user plane integrity protection key according to the key parameter and a first basic key generated by the UE.’  Thus, Wager does not cure the deficiencies of Kim.”  To the contrary, Wager explicitly discloses that key parameters, such as freshness parameters may be sent from the assisting eNB to the UE.  For example, paragraph 66 explains that “Other options for incorporating freshness into the generation of Kassisting-eNB include sending a fresh ‘nonce’ from the wireless terminal to the anchor eNB or assisting eNB, from the anchor eNB or assisting eNB to the wireless terminal (or both .  

Information Disclosure Statement
The information disclosure statement filed 8/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks the fee set forth in 37 CFR 1.17(p).  
Despite Applicant certifying that “each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the information disclosure statement”, it was actually cited 6 years ago in a counterpart foreign application.  Both references provided on the 8/25/2021 IDS were cited in the search report mailed on 5/7/2015 for PCT/CN2015/074324.  Therefore, Applicant has been aware of these publications for at least the past 6 years.  Therefore, Applicant’s certification statement is false.   
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes 

Claim Interpretation
Not all subject matter within the claims has patentable weight.  For example, the claims include limitations performed by one entity, but then mentions subject matter intended to be performed by another entity, without positively reciting such a step.  For example, claim 21 states “transmitting, by the secondary base station, the key parameter to the UE such that the UE generates a first user plane integrity protection key according to the key parameter and a first basic key generated by the UE”.  Everything after “to the UE” is intended use, however, and has no patentable weight.  Additional claims have additional such issues.  

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 states “separately generating, by the UE, the first basic key based on a shared base station key and a shared key parameter, wherein the first basic key is a key of the secondary base station, and wherein the shared base station key and the shared key parameter are shared between the master base station and the UE”.  However, it is the second basic key that is of the secondary base station in claim 21.  Therefore, it is unclear just how both the first and second basic keys are “of the secondary base station”.  If this is the case they must both be identical and never used in any separate fashion, thereby .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2015/0181593) in view of Wager (U.S. Patent Application Publication 2015/0092942).
Regarding Claim 21,
Kim discloses a key generation method comprising:
Transmitting, by a master base station after establishing a RRC connection with a UE, to a secondary base station, an adding request that requests establishment or addition of a DRB (Exemplary Citations: for 
Allocating, by the secondary base station in response to receiving the adding request, the DRB to the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, allocating a DRB to the UE, for example);
Determining, by the secondary base station, a key parameter corresponding to the DRB in response to the adding request (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0285]: BEARER value obtained by decrementing DRB id of NP-DRB by 1, for example);
Allocating, by the secondary base station, the key parameter to the DRB (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, this could be any of many key parameters; indeed, any parameter that is used to generate a key may correspond to this key parameter.  As one example, par. [0285]: BEARER value obtained by decrementing DRB id of NP-DRB by 1, for example);
Transmitting, by the secondary base station, the key parameter to the UE such that the UE generates a first user plane protection key according to the key parameter and a first basic key generated by the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0156], Table 6: NP-ENB 
Receiving, by the secondary base station, a second basic key generated by the master base station, wherein the second basic key is the same as the first basic key generated by the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289],[0278]-[0279]: NP-ENB receives KeNB or similar key from the P-ENB, for example);
Generating, by the secondary base station, a second user plane protection key, wherein the secondary base station generates the second user plane integrity protection key according to the second basic key and the key parameter by performing, using a key derivation function, calculation on the second basic key, and wherein the second user plane integrity protection key is the same as the first user plane integrity protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289],[0278]-[0279]: NP-ENB generates KEY by inputting the KeNB to a 
Receiving, by the secondary base station, first user plane data from the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0201]: UE and NP-ENB resume data communication of NP-DRB using the transmission resource of the non-primary set serving cell, for example); and
Processing, by the secondary base station, the first user plane data according to the second user plane protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to decipher NP-DRB UL data, for example);
But does not explicitly disclose that the first user plane protection key is a first user plane integrity protection key, that the second user plane protection key is a second user plane integrity protection key, that the key parameter is used in the key derivation function’s calculation, and checking integrity of the first user plane data.  
Wager, however, discloses transmitting, by a master base station after establishing a RRC connection with a UE, to a secondary base station an adding request that requests establishment or addition of a DRB (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; 
Allocating, by the secondary base station in response to receiving the adding request, the DRB to the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; allocating DRB, for example);
Determining, by the secondary base station, a key parameter corresponding to the DRB in response to the adding request (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; any parameter for generating keys from assisting eNB’s key described above, for example);
Allocating, by the secondary base station, the key parameter to the DRB (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; parameters are allocated somehow, for example);
Transmitting, by the secondary base station, the key parameter to the UE such that the UE generates a first user plane integrity protection key according to the key parameter and a first basic key generated by the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; the assisting eNB sending freshness parameters to the UE, for example);
Receiving, by the secondary base station, a second basic key generated by the master base station, wherein the second basic key is the assisting_eNB, for example);
Generating, by the secondary base station, a second user plane integrity protection key, wherein the secondary base station generates the second user plane integrity protection key according to the second basic key and the key parameter by performing, using a key derivation function, calculation on the second basic key and the key parameter, and wherein the second user plane integrity protection key is the same as the first user plane integrity protection key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generation of integrity key, from assisting eNB’s key and other parameters, for example);
Receiving, by the secondary base station, first user plane data from the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; receiving data from UE, for example);
Checking, by the secondary base station, integrity of the first user plane data according to the second user plane integrity protection key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; integrity checking received data, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is 
Additionally, Applicant admits, on page 11 of the response dated 2/19/2021, “Wager makes clear that the Kassisting-eNB key is generated by ‘a network node, such as in an anchor base station (e.g., an LTE anchor eNB) or in some other network node, such as an MME’ (¶ 84), i.e., nearly any network node except the assisting eNB.”  Applicant makes it perfectly clear that Wager discloses generating the key by nearly any network node except the assisting eNB.  Indeed, since Applicant admits that Wager discloses generating such a key by “nearly any network node”, it would not be a stretch for one of ordinary skill in the art to generate such as key at the assisting eNB.  In fact, having knowledge of how to generate such as key at “nearly any network node” would clearly enable one of ordinary skill in the art to generate the key at any network node that is not within this set of “nearly any network node” that is clearly the majority of nodes.  As Applicant admits that the majority of nodes are disclosed as generating such a key, and the assisting eNB and anchor eNB are both eNBs, it is clear that one of ordinary skill in the art would not have any problem assisting-eNB corresponds to the claimed user plane integrity protection key (as opposed to the above-discussed generation of the integrity key, from assisting eNB’s key and other parameters.  
Regarding Claim 31,
Claim 31 is a system claim that corresponds to method claim 21 and is rejected for the same reasons.  
Regarding Claim 22,
Kim as modified by Wager discloses the method of claim 21, in addition, Kim discloses performing, by the secondary base station, protection of the first user plane data according to the second user plane protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data, for example); and
Sending, by the secondary base station to the UE, the first user plane data after performing the protection on the first user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data for communication with, for example); and
Wager discloses performing, by the secondary base station, integrity protection of the first user plane data according to the second user plane integrity protection key (Exemplary Citations: for example, 
Sending, by the secondary base station to the UE, the first user plane data after performing the integrity protection on the first user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending the data, for example).  
Regarding Claim 32,
Claim 32 is a system claim that corresponds to method claim 22 and is rejected for the same reasons.  
Regarding Claim 23,
Kim as modified by Wager discloses the method of claim  21, in addition, Kim discloses receiving, by the UE, the key parameter from the master base station (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0200]: P-ENB sends the UE a PDCP STATUS REPORT by referencing UL PDCP SDUs stored in the UL PDCP reception buffer or SN status information (which includes the COUNT), for example);
Generating, by the UE, the first user plane protection key according to the first  basic key and the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB 
Performing, by the UE, protection on the first user plane data according to the first user plane protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE, for example); and
Sending, by the UE to the secondary base station, the first user plane data after performing the protection on the first user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE and deciphered by the NP-ENB, for example); and
Wager discloses generating, by the UE, the first user plane integrity protection key according to the first basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; integrity key, for example);
Performing, by the UE, integrity protection on the first user plane data according to the first user plane integrity protection key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-
Sending, by the UE to the secondary base station, the first user plane data after performing the integrity protection on the first user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending, for example).  
Regarding Claim 33,
Claim 33 is a system claim that corresponds to method claim 23 and is rejected for the same reasons.  
Additionally, claim 33 states “wherein the first user plane integrity protection key and the second user plane integrity protection key are separately generated by the UE and the secondary base station, thereby reducing load of the master base station”, which is intended use and met by the combination of Kim as modified by Wager’s disclosure and citations above as well as any system/method that performs the steps of the claim.  
Regarding Claim 24,
Kim as modified by Wager discloses the method of claim  21, in addition, Kim discloses generating, by the secondary base station, a user plan cipher key according to the second basic key and the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289],[0278]-[0279]: NP-
Receiving, by the secondary base station, second user plane data from the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to decipher NP-DRB UL data from the UE, for example); and
Decrypting, by the secondary base station, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to decipher NP-DRB UL data, for example); and
Wager discloses generating, by the secondary base station, a user plan cipher key according to the second basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generating encryption key, for example); 
Receiving, by the secondary base station, second user plane data from the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; receive encrypted data, for example); and
Decrypting, by the secondary base station, the second user plane data according to the user plane cipher key (Exemplary Citations: for 
Regarding Claim 34,
Claim 34 is a system claim that corresponds to method claim 24 and is rejected for the same reasons.  
Regarding Claim 25,
Kim as modified by Wager discloses the method of claim 24, in addition, Kim discloses encrypting, by the secondary base station, third user plane data according to the user plane cipher key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data, for example); and
Sending, by the secondary base station, the third user plane data to the UE after encrypting the third user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data to send to the UE, for example); and
Wager discloses encrypting, by the secondary base station, third user plane data according to the user plane cipher key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; encrypting data, for example); and

Regarding Claim 35,
Claim 35 is a system claim that corresponds to method claim 25 and is rejected for the same reasons.  
Regarding Claim 26,
Kim as modified by Wager discloses the method of claim 24, in addition, Kim discloses generating, by the UE, the user plane cipher key according to the first basic key and the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE, for example);
Encrypting, by the UE, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE, for example); and
Sending, by the UE to the secondary base station, the second user plane data after encrypting the second user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and 
Wager discloses generating, by the UE, the user plane cipher key according to the first basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generating encryption key from assisting eNB key and other parameter(s), for example);
Encrypting, by the UE, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; encrypting, for example); and
Sending, by the UE to the secondary base station, the second user plane data after encrypting the second user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending, for example). 
Regarding Claim 36,
Claim 36 is a system claim that corresponds to method claim 26 and is rejected for the same reasons.  
Regarding Claim 27,
Kim as modified by Wager discloses the method of claim 21, in addition, Kim discloses that allocating the key parameter to the DRB comprises allocating, by the secondary base station, a unique identifier to 
Wager discloses that allocating the key parameter to the DRB comprises allocating, by the secondary base station, a unique identifier to the DRB after allocating the DRB to the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; parameters are allocated somehow, for example).  
Regarding Claim 28,
Kim as modified by Wager discloses the method of claim 27, in addition, Kim discloses that determining the key parameter comprises generating, by the secondary base station, the unique identifier (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0285]: BEARER value obtained by decrementing DRB id of NP-DRB by 1, for example); and
Wager discloses that determining the key parameter comprises generating, by the secondary base station, the unique identifier (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; parameters are generated, for example).  
Regarding Claim 29,

Wager discloses separately generating, by the UE, the first basic key based on a shared base station key and a shared key parameter, wherein the first basic key is a key of the secondary base station, and wherein the shared base station key and the shared key parameter are shared between the master base station and the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; assisting eNB key, for example, and UE generating the same keys, for example).  
Regarding Claim 39,
Claim 39 is a system claim that is broader than method claim 29 and is rejected for the same reasons.  
Regarding Claim 30,
Kim as modified by Wager discloses the method of claim 21, in addition, Wager discloses that the key parameter comprises at least one 
Regarding Claim 37,
Kim as modified by Wager discloses the system of claim 31, in addition, Kim discloses that the master base station is further configured to determine the key parameter by allocating or generating the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures); and
Wager discloses that the master base station is further configured to determine the key parameter by allocating or generating the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures).  
Regarding Claim 38,
Kim as modified by Wager discloses the system of claim 31, in addition, Kim discloses that the master base station is further configured to determine the key parameter by obtaining the key parameter from the adding request (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0283]-[0287]: P-ENB provides the NP-ENB with KeNB and BEARER through the SCELL Add Request control message, for example).  
Regarding Claim 40,

Wager discloses that the UE is communicatively coupled to the master base station and the secondary base station, wherein different user plane keys between the UE and the secondary base station exist for different DRBs allocated to the UE, and wherein the UE and the secondary base station separately generate the different user plane keys (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432